Citation Nr: 0703770	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-42 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran had active military service from December 1950 to 
April 1958.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  In June 2005, the 
veteran had a hearing with a Decision Review Officer (DRO) at 
the RO.  A transcript of this hearing is of record.  

In August 2006, a hearing before the undersigned Veterans Law 
Judge was held at the RO.  A transcript of this hearing is of 
record.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Hepatitis C of unspecified etiology is first shown many years 
after the veteran's separation from service, and is not shown 
to be related to events, disease, or injury during military 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1131, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.301, 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Notice should be 
given to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, VA's duties have been fulfilled.  Letters dated 
in November 2002, May 2003, and July 2003 issued by the RO 
met the four notice requirements specified in Pelegrini.  
Therefore, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

VA provided notice to the veteran both before and after the 
RO adjudicated his service connection claim.  Nevertheless, 
the Board finds that any defect with respect to the timing of 
the notice was harmless error.  The content of the notice 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thereafter, the veteran's 
claim was readjudicated in the August 2006 SSOC issued by the 
RO.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, the Board finds no defect 
in notice that results in any prejudice to the veteran.  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning this issue.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The letters identified above notified the veteran of the 
elements of existence of a disability and connection between 
his military service and that disability.  Further, the RO 
notified the veteran of additional information concerning 
disability ratings and effective dates in a November 2006 
letter.  The Board notes that any error in the timing or form 
of the latter notice is harmless.  Id.  As the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman. 

As for VA's duty to assist a veteran, the veteran's service 
medical records, private treatment records, and VA treatment 
records have been obtained and associated with the claims 
file.  In this case, there is no indication that relevant 
(i.e., pertaining to treatment for the claimed disabilities) 
records exist that have not been obtained or attempted to be 
obtained.  

VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim. An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  The third part (C) can be satisfied 
by competent evidence showing post-service treatment for a 
condition or other possible association with military 
service.  See 38 C.F.R. § 3.159(c)(4) (2006).

The veteran has not been provided with a VA medical 
examination or opinion.  In this case, the Board notes that 
there is no objective medical evidence, only lay statements, 
that show the veteran contracted hepatitis C during service 
or identify any association between events during service and 
the claimed hepatitis C disability.  Contentions by the 
veteran or additional lay persons are an insufficient basis 
for a medical examination to be obtained, according to the 
pertinent regulation.  Under these circumstances, there is no 
basis for obtaining a VA examination or opinion for the 
veteran's service connection claim on appeal.

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2006).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  38 C.F.R. 
§ 3.159(d) (2006).


Entitlement to Service Connection for Hepatitis C

The veteran asserts that he contracted hepatitis C while in 
service.  He appears to contend that hepatitis C resulted 
from intravenous (IV) drug use, unprotected sex, or 
vaccinations during active service.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  In 
general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006); see also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Known risk factors for hepatitis C include IV drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  See VBA Letter 
98-110 "Infectious Hepatitis" (November 30, 1998).

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04-
13, June 29, 2004), VA noted that a rating decision had been 
issued that was apparently based a statement incorrectly 
ascribed to a VA physician to the effect that persons who 
were inoculated with a jet injector were at risk of having 
hepatitis C.  The fast letter then identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  The letter also detailed that hepatitis C can 
potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.  The document 
further indicated that the large majority of hepatitis C 
infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use.  It also noted that 
transmission of hepatitis C virus with air gun injections was 
"biologically plausible," notwithstanding the lack of any 
scientific evidence so documenting, but indicated that it was 
"essential" that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the examiner 
believes the air gun was the source of the veteran's 
hepatitis C.

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).  The isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used for therapeutic purposes or where use of drugs or 
addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).  

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.

The veteran's service medical records do not show any 
reported consequences from routine inoculations.  Moreover, 
the veteran was not specifically treated for hepatitis C or 
any other liver dysfunction during service.  While the 
veteran has asserted that he suffered from sexually 
transmitted diseases as well as tested positive for heroin 
during service, service records do not corroborate these 
contentions.  In fact, in a December 1971 service record, the 
veteran specifically denied use of drugs.  

The Board notes that VA treatment notes dated from 2002 to 
2005 contain a current diagnosis of hepatitis C, without 
opinion as to etiology.  Hepatitis C was diagnosed in 2002, 
over twenty years after discharge from active service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  Records also show a prolonged 
history of polysubstance abuse after separation from service.  

In this case, there is no competent evidence relating the 
post-service diagnosis of hepatitis C to any established 
event in service.  Furthermore, the veteran has reported 
several post-service risk factors, including IV heroin use 
and cocaine use.  The Board has also considered statements by 
the veteran contending that his current claimed hepatitis C 
is the result of active service or incidents during service.  
Unfortunately, the veteran's statements do not constitute 
competent medical evidence.  As a layperson, lacking in 
medical training and expertise, the veteran is not competent 
to address issues which require expert medical opinions, to 
include medical diagnoses or opinions as to medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Competent medical evidence of record does not show that the 
veteran suffers from hepatitis C that is etiologically 
related to disease, injury, or events during active service.  
As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, 
entitlement to service connection for hepatitis C is not 
warranted.


ORDER

Entitlement to service connection for hepatitis C is denied. 


REMAND

The veteran contends that he has PTSD as a result of 
traumatic experiences during active service.

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2006).

In this case, VA as well as private treatment providers have 
diagnosed the veteran with PTSD and depression.  Multiple 
statements submitted by the veteran as well as the August 
2006 hearing transcript show that his claimed stressors 
include being in a bar located at 100 Plantation Road in the 
Saigon area of Vietnam while an explosive device was 
detonated.  In addition, the veteran stated that he feared 
for his life while incarcerated in a Long Binh facility 
awaiting court marital.  While a November 1971 service 
medical record shows that the veteran discussed his 
incarceration for two weeks prior to Court-Martial and 
conviction by Court-Martial for aggravated assault and 
battery, the Board notes that the veteran's service personnel 
records do not show that he was incarcerated or court-
martialed.  The DD 214 shows "time lost/nonpay status" from 
November 16-17, 1971 and November 20-22, 1971.

After the RO's initial request to verify the veteran's 
claimed stressors, the United States Armed Services Center 
for Research of Unit Records (USASCRUR) indicated that there 
was insufficient information to conduct any meaningful 
research in a May 2003 letter.  The RO should make another 
attempt to verify the veteran's alleged stressors through all 
available sources, to include contacting the U. S. Army and 
Joint Services (JSRRC) (formerly USASCRUR).  In addition, the 
RO should use all available resources, to include the 
assistance of the National Personnel Records Center (NPRC), 
to obtain any additional service personnel and disciplinary 
records. 

If obtaining a medical examination is deemed necessary in 
this case, the appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).

Finally, ongoing medical records regarding treatment for the 
veteran's claimed psychiatric disability on appeal should 
also be obtained and associated with the claims file.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), to obtain any outstanding service 
personnel or disciplinary records, dated 
from December 1970 to January 1972.  This 
request should specifically include any 
reports concerning the veteran's Court 
Martial and subsequent conviction for 
aggravated assault and battery in 1971.  
If any of the requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran should be 
informed in writing.

2.  The RO should contact the veteran and 
request that he provide a specific time 
frame of no more than 60 days between 
summer 1971 and winter 1972 as to when the 
claimed bar explosion in Vietnam occurred.  
Inform the veteran that the JSRRC cannot 
research longer time frames.  Also inform 
the veteran that, if the specific time 
frame is not provided, JSRRC will not be 
asked to research his claimed stressor 
related to events incurred while he was 
stationed in Vietnam.  The RO should also 
request that the veteran provide any 
additional information, including dates, 
locations, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, and units of assignment, relating 
to his claimed service stressors.  In 
addition, afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.

3.  If the veteran provides additional 
information and a specific 60 day time 
frame concerning his claimed stressors, 
contact the U. S. Army and Joint Services 
Records Research Center (JSRRC) to 
determine if the veteran's claimed 
stressors can be verified.  Provide the 
JSRRC a copy of the veteran's DD Form 214, 
other service personnel records, and a 
copy of any information obtained above.  
If the claimed PTSD stressors cannot be 
verified, the RO should document that fact 
and whether further efforts to verify 
stressors would be futile.

4.  Obtain any additional psychiatric 
treatment records from the VA Medical 
Center in Philadelphia, Pennsylvania for 
the time periods from January 1972 to 
August 2002 and from August 2005 to the 
present.

5.  Obtain any psychiatric treatment 
records from the private treatment 
provider, identified as Dr. N in the 
August 2006 evaluation report located in 
the claims file, for the time period from 
January 1972 to the present.

6.  Obtain any psychiatric treatment 
records from the VA Medical Center in 
Coatesville, Pennsylvania for the time 
period from January 1972 to the present.

7.  If, and only if, the record 
establishes the existence of a verified 
stressor or stressors, schedule the 
veteran for a VA PTSD examination.  The 
examiner should thoroughly review the 
claims folder in detail, including a copy 
of this REMAND.  If PTSD is diagnosed, the 
examiner should state for the record the 
specific stressor(s) reported by the 
veteran and whether each of the reported 
stressors is adequate to support the 
diagnosis.  In determining whether or not 
the veteran has PTSD due to an in-service 
stressor the examiner is hereby notified 
that only the verified history detailed in 
the reports provided by the JSRRC, NPRC 
and/or the RO may be relied upon.  

The examination and the report thereof 
should be in accordance with DSM-IV.  See 
38 C.F.R. § 4.125 (2006).  All findings 
and opinions should be reconciled with the 
evidence already of record and the 
examiner should provide complete rationale 
for all opinions and conclusions 
expressed.  If the examiner believes that 
the veteran does not suffer from PTSD 
related to his military service, such 
supporting rationale should be stated.  
Send the claims file to the examiner in 
conjunction with the examination.

8.  Thereafter, readjudicate the veteran's 
claim for service connection for PTSD, in 
light of all pertinent evidence and legal 
authority.  If the claim remains denied, 
issue a SSOC to the veteran and his 
representative, and give an appropriate 
opportunity to respond before the case is 
returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken since the August 2005 SSOC was 
issued.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


